department of the treasury internal_revenue_service washington d c date uilc cc dom it a wta-n-108443-98 number release date memorandum for gregory a nygren group manager north central district from assistant chief_counsel income_tax accounting jody brewster by george baker subject city of grand forks nd interest subsidy program this technical assistance responds to your memorandum dated date you requested our views on the tax treatment of the city of grand forks nd interest subsidy program technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent legend b issues what are the federal_income_tax consequences to a business taxpayer on whose behalf interest subsidy payments are made by the city to a lender what information reporting requirements if any does the city have with respect to the interest subsidy payments conclusions we conclude that interest subsidy payments are to be treated for federal_income_tax purposes as being paid first by the city to the business and then paid_by the business to the lender such payments are includible in the gross_income of the business and are deductible as interest_paid by the business under the method_of_accounting regularly used by the business on the facts set forth below the lender’s monthly debiting of a pre-determined amount from the buydown account is the proper wta-n-108443-98 time for inclusion and deduction of that amount by both cash_basis and accrual basis taxpayers the city must file information returns as to those business taxpayers for which the annual interest subsidy payments total dollar_figure or more and which are not corporations facts the city of grand forks nd city located in a presidentially_declared_disaster area established through its office of urban development an interest subsidy program program the purpose of the program is to provide assistance to businesses that incurred increased debt levels after sustaining damage from an date flood the program through the use of interest subsidy payments on certain pre-existing loans is intended to help the businesses return to a pre-flood debt service level the maximum subsidy available to a business under the program is dollar_figure for a loan of dollar_figure or more for loans less than dollar_figure the maximum subsidy available will be reduced proportionately the subsidy will buy down the interest on a loan of dollar_figure by a maximum of dollar_figure percentage points and will not buy down the interest below dollar_figure percent to be eligible for an interest subsidy a business must have sba loan approval have loans outstanding as of date to which the subsidy will be applied and be located within the city limits of grand forks the business applies for the subsidy through the original lender the lender of the loan which will forward the application to the city if a business obtains an interest subsidy then the city the business and the lender will enter into an interest buydown agreement and an escrow agreement a single advance in the amount of the interest buydown will be deposited by the city into a restricted interest-bearing account opened with the lender the buydown account this description is taken from the city of grand forks interest subsidy program description and pre-application these two agreements are similar b of the grand forks office of urban development explained that the first agreement is primarily for the business and the second one is primarily for the original lender the remaining facts are taken from these agreements it is not clear whether the amount deposited is sufficient in itself to meet the total scheduled subsidy payments or whether the amount deposited represents only wta-n-108443-98 the lender will be authorized to debit the account monthly for a pre-determined amount in order to subsidize the interest on the loan although the account will be in the business’s name only the lender will have access to the account and to any interest that it earns after the final subsidy payment any money left in the account will be disbursed to the city the interest subsidy agreement will not affect the amount the lender is owed under the original loan the lender is entitled to payment of the principal and to amortization of the debt as originally agreed upon and the business will remain obligated to pay the full amount of principal and interest if the business makes a prepayment of principal on the original loan then the amount of the remaining interest subsidy payments will be reduced proportionately if the business defaults on the original loan then the interest subsidy arrangement will be terminated and the lender will return to the city any money remaining in the buydown account law and analysis discussion of question sec_61 of the code states that except as otherwise provided gross_income means all income from whatever source derived sec_451 provides generally that an item_of_gross_income shall be included in gross_income in the taxable_year in which received by the taxpayer unless under the taxpayer’s method_of_accounting the amount is to be properly accounted for in a different period sec_446 and c provide generally that both the cash_method and the accrual_method are permissible methods_of_accounting cash_basis taxpayers generally take items into gross_income in the taxable_year in which they are actually or constructively received income_tax regulations sec_1 a c i under sec_1_451-2 income is constructively received during the taxable_year in which it is credited to a taxpayer's account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it at any time or could have drawn upon it during the taxable_year if notice of intention to withdraw had been given income is not constructively received however if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions alternatively under the the present_value of that total in the latter circumstance the total scheduled subsidy payments can be made only if interest earned on the original deposit is included in the subsidy payments b of the grand forks office of urban development stated that interest earned on the account might indeed be included in subsidy payments wta-n-108443-98 economic_benefit_doctrine a cash_basis taxpayer is currently taxable on the economic benefit received when money or property is irrevocably and unconditionally set_aside for the individual in an escrow or trust 16_tc_244 aff’d per curiam 194_f2d_541 6th cir 64_tc_245 67_tc_814 accrual basis taxpayers generally take items into gross_income when all the events have occurred that fix the taxpayer’s right to receive the income and the amount of the income can be determined with reasonable accuracy sec_1_451-1 c ii a sec_163 generally permits business taxpayers to deduct all interest_paid or accrued within the taxable_year on trade_or_business indebtedness sec_461 provides generally that deductions are taken in the taxable_year which is proper under the taxpayer’s method_of_accounting in general_deductions for cash_basis taxpayers are proper in the year of payment sec_1_461-1 accrual basis taxpayers generally take deductions in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 h and h sec_1_461-1 in the case of interest_expense economic_performance occurs as the interest cost economically accrues sec_1_461-4 a business taxpayer participating in the program neither actually receives the interest subsidy payments made by the city on its behalf nor actually pays the amounts subsidized to the lender nevertheless the interest subsidy payments properly are treated for federal tax purposes as being paid first to the business and included in the business's gross_income and then paid_by the business to the lender and deducted by the business looking first to the income side we note that a business taxpayer participating in the program remains obligated to pay the full amount of principal and interest on its loan however to the extent of the interest subsidy payments the city is paying the taxpayer's obligation payments made by the city on behalf of the taxpayer constitute gross_income to the business sec_61 279_us_716 see also revrul_76_75 1976_1_cb_14 interest subsidy payments made by government agency to mortgagees on behalf of mortgagor owners of lower-income rental housing constitute gross_income to owners 74_tc_743 - aff'd 673_f2d_784 5th cir sustaining government's claim that payments described in revrul_76_75 were includible in mortgagor-owner's gross_income lack of actual physical receipt of funds by taxpayer immaterial wta-n-108443-98 on the deduction side a business taxpayer participating in the program is entitled to a sec_163 deduction for the interest_paid by the city to the lender on the taxpayer's behalf to the extent the interest subsidy payments were included in the owner's gross_income revrul_76_75 graff additionally of course the business taxpayer is entitled subject_to its method_of_accounting to deduct the interest it pays directly to the lender the taxpayer's method_of_accounting will determine the proper time for inclusion and deduction of the interest subsidy payments we conclude based on the analysis below that the lender's monthly debiting of a pre-determined amount from the account held by the lender -- rather than the time at which the deposit to that account was made by the city -- is the proper time for inclusion by both cash_basis and accrual basis taxpayers that same action by the lender -- the monthly debiting of the buydown account -- also constitutes the proper time for both cash_basis and accrual basis taxpayers to claim a sec_163 interest_deduction the conditions under which a business may forfeit the monthly subsidy payments in whole or in part are critical in determining that the business is not taxed when the city makes the deposit into the account had the city promised to make the agreed-upon interest subsidy payments in all circumstances borrowing businesses would have realized income when the city deposited the money in the buydown account the economic_benefit_doctrine would have been satisfied for cash_basis taxpayers because the borrower's right to future cash payments would be nonforfeitable and the payments were funded and the all_events_test would have been satisfied for accrual basis taxpayers under the terms of the escrow agreement however the lender's right to debit the buydown account is contingent not only on the passage of time but also on performance by the borrower once the borrower has performed the lender's debiting of the buydown account puts a cash_basis taxpayer in constructive receipt of the amount debited as at that point the amount is credited to his account and is not subject_to substantial limitations or restrictions sec_1_451-2 on the deduction side the lender's debiting constitutes deemed payment for the cash_basis taxpayer under revrul_76_75 and graff for the accrual basis taxpayer the monthly debiting satisfies the this conclusion is also consistent with sec_1_1273-2 concerning certain payments made incident to a lending transaction which provides if as part of a lending transaction a party other than the borrower the third party makes a payment to the lender that payment is treated in appropriate circumstances as made from the third party to the borrower followed by a payment in the same amount from the borrower to the lender wta-n-108443-98 all_events_test for both income and deduction purposes and the passage of time causes the interest cost economically to accrue for purposes of the economic_performance test to the extent that the interest subsidy payments are treated as being paid first by the city to the business taxpayer and then paid_by the business to the lender the lender should treat the subsidy payments in the same way that it would treat payments of those amounts by the business in the absence of the interest subsidy arrangement in other words the interest subsidy arrangement does not affect the tax consequences to the lender of receiving payment sunder the original loan discussion of question sec_6049 requires every person who makes payments of interest as defined in sec_6049 aggregating dollar_figure or more to any person during a calendar_year to file an information_return sec_6049 defines interest as including amounts whether or not designated as interest_paid by a mutual_savings_bank savings and loan association building and loan association cooperative_bank homestead association credit_union industrial loan association or bank or similar organization in respect of deposits investment certificates or withdrawable or repurchasable shares interest is compensation_for the use or forbearance of money 308_us_488 417_us_134 u s v midland-ross corp 381_us_54 in this transaction the lender is compensated for_the_use_of its money by the borrower through interest payments made or deemed made by the borrower the city is compensated for_the_use_of its money by the lender upon the city’s deposit of a lump sum into the buydown account the grant money deemed received by the borrower from the city on the other hand is not paid_by the city for the use by the city of the borrower’s money consequently the city has no reporting obligations under sec_6049 relating either to its deposit of a lump sum into the buydown account or to the monthly interest subsidy payments that upon being debited by the lender are deemed received by the borrower sec_6041 generally requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with respect to such payments sec_1_6041-3 effective before date and sec_1_6041-3 effective after date provide by contrast as noted under the discussion of question the money deemed paid_by the borrower to the lender is generally deductible as trade_or_business interest under sec_163 wta-n-108443-98 generally that payors are not required to file information returns for payments made to corporations the interest subsidy payments are fixed and determinable income to the borrowers accordingly the city is subject_to the reporting requirements of sec_6041 and is required to file a form 1099-misc if the borrower is not a corporation and the monthly payments total dollar_figure or more in a year by contrast if the business borrower is a corporation the city need not file an information_return as to that borrower even if the interest subsidy payments for the year total dollar_figure or more if you find that the facts differ from those recited here we will be happy to offer further assistance this technical assistance is advisory only and is intended to call attention to well- established principles of tax law that apply in the situation described taxpayers uncertain whether these principles or interpretations of tax law should apply to their situations should consider seeking a private_letter_ruling or if appropriate technical_advice procedures for issuing letter rulings and technical_advice are in revproc_98_1 1998_1_irb_7 and revproc_98_2 1998_1_irb_74 respectively after sec_1_6049-4 incorporated by reference in sec_1 q provides rules payors may use to determine that a payee is a corporation absent actual knowledge to the contrary
